Citation Nr: 0727247	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  95-16 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
thoracolumbar spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979 and from November 1984 to March 1986.

In March 1995, the RO denied the veteran's claim for a rating 
in excess of 40 percent for osteoarthritis of the 
thoracolumbar spine.  The veteran appealed the RO's 
determination to the Board of Veterans' Appeals (Board).  In 
February 1999, the Board determined that he was not entitled 
to a higher schedular rating.  (The matter of his entitlement 
to a higher rating on an extraschedular basis was referred to 
the RO.)

The veteran appealed the Board's February 1999 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  In September 1999, the parties to the 
appeal filed a joint motion asking the Court to vacate and 
remand the Board's decision.  The parties agreed that the 
Board had failed to consider, among other things, (1) whether 
the veteran was entitled to an extraschedular rating, and (2) 
whether he had a lumbosacral radiculopathy that was secondary 
to, and thus part of, his service-connected back disability.  
The Court granted the motion later that same month.

In April 2000, the Board remanded the case to the RO for 
additional development.  Pursuant to the terms of the joint 
motion, the Board recharacterized the issues on appeal as (1) 
entitlement to service connection for lumbosacral disc 
syndrome, and (2) entitlement to an increased rating for 
osteoarthritis of the thoracolumbar spine, currently 
evaluated as 40 percent disabling.  On remand, the RO 
confirmed the prior denial(s).  The case was returned to the 
Board in October 2002.

In May 2003, the Board remanded the case a second time.  The 
RO again confirmed the prior denial(s).  The case was 
returned to the Board in March 2004, and in April 2004 the 
Board issued a decision denying service connection for 
lumbosacral disc syndrome.  The other issue on appeal-
pertaining to the evaluation to be assigned for 
osteoarthritis of the thoracolumbar spine-was remanded for 
additional development.  In October 2005, following the 
completion of further development, the Board denied the 
veteran's claim for a rating in excess of 40 percent for 
osteoarthritis of the thoracolumbar spine.

The veteran appealed the Board's April 2004 and October 2005 
decisions to the Court.  In July 2006, the Court affirmed the 
Board's April 2004 decision insofar as it denied service 
connection for lumbosacral disc syndrome.  In October 2006, 
the parties filed a joint motion asking the Court to vacate 
and remand the Board's October 2005 decision, pertaining to 
the evaluation of osteoarthritis of the thoracolumbar spine.  
The Court granted the motion later that same month.  In June 
2007, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) affirmed the Court's July 2006 
decision upholding the Board's April 2004 denial of service 
connection for lumbosacral disc syndrome.  In August 2007, 
the Federal Circuit issued its mandate.

In light of the foregoing, it is clear that the issue of the 
veteran's entitlement to service connection for lumbosacral 
disc syndrome has been finally adjudicated and is no longer 
in appellate status.  The only issue remaining before the 
Board is the veteran's entitlement to a rating in excess of 
40 percent for osteoarthritis of the thoracolumbar spine.

For the reasons set forth below, the issue remaining on 
appeal is being remanded for additional development.  VA will 
notify the veteran if further action is required on his part.


REMAND

In the joint motion filed with the Court in October 2006, the 
parties to this appeal agreed that the Board's October 2005 
decision was deficient because the Board: (1) failed to 
explain why the appellant's mid-thoracic muscle spasms (as 
documented in an October 24, 1995 VA examination) and 
limitation of range of motion of the thoracic spine (as 
documented in a March 15, 2001 VA examination) did not 
constitute separate symptomatology from that associated with 
the lumbar spine so as to warrant the assignment of an 
additional disability rating; (2) did not explain why, in 
light of the VA examinations of record which seem to record 
symptomatology of the mid-thoracic spine, but do not give 
enough information as to whether the symptomatology is due to 
a separate disability of the dorsal spine, the Board did not 
obtain a supplemental report; and (3) failed to provide an 
adequate statement of reasons and bases for its determination 
that consideration for an extraschedular rating was not 
warranted, insofar as it failed to account for or discuss the 
appellant's statements (a) in a November 1985 memorandum, (b) 
at hearings conducted in September 1995 and September 1998, 
and (c) in a February 2001 Statement in Support of Claim, to 
the effect that his back disability interferes with his 
employability.

In May 2007, after the veteran's case was returned to the 
Board, the veteran's representative asked, among other 
things, that the case be remanded (1) to have the veteran re-
examined to evaluate the extent of his disability, including 
the extent of any limitation of motion due to pain on "bad 
days" and with flare-ups, whether any of his symptoms can be 
attributed to a separate dorsal spine disability, and the 
extent to which his symptoms interfere with his 
employability; (2) to obtain a copy of the medical report 
from an upcoming June 27, 2007 neurological appointment at 
the VA Medical Center (VAMC) in Boston, Massachusetts; and 
(3) to further consider the veteran's entitlement to a higher 
rating on an extraschedular basis.  An April 2007 letter from 
Disability Evaluation Services at the University of 
Massachusetts, attached to the representative's May 2007 
submission, indicates that the veteran underwent an 
evaluation to determine his eligibility for Medicaid health 
care benefits; however, the medical records underlying that 
determination were not submitted.

In light of the foregoing, it is the Board's conclusion that 
additional development is necessary.  A remand is required.  
38 C.F.R. § 19.9 (2006).



For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should be 
given a reasonable opportunity to respond to 
the notice, and any additional information 
or evidence received should be associated 
with the claims file.

2.  Ask the veteran to provide a release for 
copies of relevant records underlying the 
disability determination performed by 
Disability Evaluation Services at the 
University of Massachusetts in 2007, to 
include any medical records considered in 
connection with that determination, and to 
identify, and provide releases for (where 
necessary), any other care provider who 
might possess new or additional evidence 
pertinent to the claim on appeal.  If the 
veteran provides adequate identifying 
information, and the necessary releases, 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the 
claims file.

3.  Take action to ensure that all relevant 
records of the veteran's VA treatment are 
associated with the claims file, including a 
copy of any records pertaining to a June 27, 
2007 neurological appointment at the VAMC in 
Boston, Massachusetts, following the 
procedures set forth in 38 C.F.R. § 3.159.

4.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his 
thoracolumbar spine.  After reviewing the 
claims file, examining the veteran, and 
conducting any testing deemed necessary, the 
examiner should:

a.  Conduct separate range of motion 
studies on the dorsal and lumbar 
segments of the veteran's spine, to the 
extent feasible.  Range of motion should 
be measured in degrees, and should 
include information as to forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation, if possible.  If there 
is clinical evidence of pain on motion, 
the examiner should indicate the degree 
at which such pain begins.

b.  Offer an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments of the dorsal 
and/or lumbar spine attributable to his 
service-connected disability (i.e., 
osteoarthritis of the thoracolumbar 
spine), such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should, if feasible, portray these 
factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  Specifically, the examiner 
should indicate whether the veteran's 
overall disability picture for each 
affected segment of the spine, in terms 
of limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) slight, (2) moderate, 
or (3) severe limitation of motion in 
that segment.

c.  If there is limitation of motion in 
the dorsal and lumbar segments of the 
spine attributable to the veteran's 
service-connected disability, or 
functional impairment that equates to 
such limitation, offer an opinion as to 
whether the limited motion or equivalent 
functional impairment affects only the 
first or last vertebra of the segments 
of the spine in question, or whether 
more than one vertebra of each segment 
is affected.

d.  Offer an opinion as to whether the 
veteran currently has, or has had in the 
past, symptomatology of the thoracic 
spine separate and apart from that 
associated with the lumbar spine and, if 
so, whether such symptomatology is due 
to separate disability of the dorsal 
spine.  (In so doing, the examiner 
should specifically comment upon the 
significance, if any, of the fact that 
the veteran was found to have 
"significant mid thoracic right 
paraspinal muscle spasm, specifically 
tender on palpation" on VA examination 
in October 1995.  The examiner should 
also discuss statements by VA examiners, 
dated in March 2001, to the effect that 
the veteran had "pain on palpation of 
the lower thoracic and lumbar paraspinal 
muscles" and that "the range of motion 
of the thoracic spine is very limited at 
best.")

e.  Fully describe the functional impact 
of the veteran's service-connected 
disability (i.e., osteoarthritis of the 
thoracolumbar spine), to include a full 
description of the extent to which the 
condition interferes with employment, 
taking into consideration any noted 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups.

A complete rationale should be provided for 
any opinions expressed.

5.  Thereafter, consider whether the 
veteran's case should be referred for 
consideration of an extraschedular 
evaluation, pursuant to 38 C.F.R. 
§ 3.321(b)(1).  If the case is so referred, 
notify the veteran and his representative of 
the outcome.

6.  After all of the foregoing development 
has been completed, take adjudicatory action 
on the claim here in question, taking into 
account the entire record, including the 
additional evidence added to the file since 
the last supplemental statement of the case 
(SSOC) was issued in June 2005.  In so 
doing, consider both the current and former 
criteria for evaluating osteoarthritis of 
spine.  If the benefit sought remains 
denied, furnish a new SSOC to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

